Samuel Richard Rubin
FEDERAL PUBLIC DEFENDER
Miles Pope
FEDERAL DEFENDER SERVICES OF IDAHO
702 W. Idaho, Ste. 1000
Boise, Idaho 83702
Telephone: (208) 331-5500
Facsimile: (208) 331-5525

Attorneys for Defendant
RODOLFO AGUILAR-CHAVEZ


                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF IDAHO
                                     (HONORABLE DAVID C. NYE)


UNITED STATES OF AMERICA,                        )         CR19-165-S-DCN
                                                 )
                     Plaintiff,                  )         REPLY IN SUPPORT OF MR.
                                                 )         AGUILAR-CHAVEZ’S MOTION TO
        vs.                                      )         DISMISS
                                                 )
RODOLFO AGUILAR-CHAVEZ                           )
                                                 )
                     Defendant.                  )
                                                 )

      The Court should dismiss count I of the superseding indictment because 1) the

government cannot establish that Mr. Aguilar has ever been lawfully removed from

the United States and 2) regardless, alternate orders of removal are unlawful.

   A. Mr. Aguilar has never been ordered removed from the United States,
      so the government cannot meet an essential element of illegal reentry.

      As Mr. Aguilar explained in his motion to dismiss, the government cannot

prove an essential element of illegal reentry because Mr. Aguilar has never been

ordered removed from the United States (ECF No. 25 at 7-10, 11-12). On December

17, 2002, an IJ granted Mr. Aguilar pre-conclusion voluntary departure (ECF No. 25-

      Reply in support of dismissal of count I       -1-
3).1 Under the terms of this order, Mr. Aguilar was required to depart the United

States on or before April 16, 2003 (id.). To be sure, the IJ also ordered that if—but

only if—Mr. Aguilar failed to timely depart, then an alternate order of removal would

immediately come into effect. Because Mr. Aguilar did depart the United States prior

to April 16, 2003, however, that alternate order never became effective (see ECF No.

28-1; 28-2). Consequently, when Mr. Aguilar was physically removed from the United

States in summer 2003, he was not removed pursuant to a removal order. Because he

had complied with the terms of his grant of voluntary departure, no removal order

had ever gone into effect in his case.

      The government makes two arguments in response: a factual argument that

Mr. Aguilar did not voluntarily depart on time and a legal argument that, no matter

whether Mr. Aguilar timely departed the United States, the IJ’s 2002 order qualifies

as a valid removal order. Both arguments fail.

      1. The government’s factual argument fails.

      The government first argues that Mr. Aguilar did timely comply with the terms

of the IJ’s grant of voluntary departure. In an attempt to prove this, the government

introduces two new pieces of evidence: 1) an affidavit prepared by an employee of the

Department of Homeland Security who attests she searched for Mr. Aguilar in DHS’s

TECS system and found no record of his having crossed the border in 2002-2003; and

2) ICE Agent Carol Schindele’s unsworn report of a recent interview she conducted




      1 At one point, the government expresses some puzzlement over the IJ’s grant
of voluntary departure could qualify as a grant of pre-conclusion voluntary departure

      Reply in support of dismissal of count I   -2-
with the retired border patrol agent who filled out Mr. Aguilar’s 2003 I-213, and who

reportedly relayed the following information: a) he is not fluent in Spanish; b)

“generally speaking” either he or somebody else would have interviewed Mr. Aguilar

after they found him in the United States; and c) he had access to Mr. Aguilar’s prior

I-213 (from 2002) when he prepared the 2003 I-213.

      Neither one of these pieces of evidence is persuasive. First, while the

government represents in its motion to dismiss that the TECS system contains

records “of all individuals who depart the United States on an international flight”

(ECF No. 35 at 7), it does not give any evidence to support this proposition. And the

publicly available information suggests that this is incorrect. Instead, the publicly

available information reflects that the TECS system contains only three subsystems

that potentially contain information about passengers on outgoing international

flights: 1) the Advanced Passenger Information System (APIS); 2) the Border

Crossing System (BCI); and 3) the Non-Immigrant Information System (NIIS).2 Even

setting aside the notorious inaccuracy of DHS databases, see generally Duncan Roy

et al. v. County of Los Angeles et al., 12-cv-9012-AB (C.D. Cal.) (materials

documenting unreliability of DHS’s immigration-related databases), during the time

period at issue here—December 2002 through mid-April 2003—it appears that none

of these systems purported to systematically collect information on all passengers

departing the United States on an international flight. APIS did not systematically



      2See DHS, Privacy Impact Statement, TECS System: Platform (Aug. 12, 2016),
available at    https://www.dhs.gov/sites/default/files/publications/DHS-PIA-ALL-
021%20TECS%20System%20Platform.pdf

      Reply in support of dismissal of count I   -3-
collect information on passengers departing the U.S. on an international flight until

approximately 2005, when the rule requiring the submission of passenger-manifests

for departing flights became final. See 70 FR 17855 (Apr. 7, 2005), as amended by 72

FR 48344 (Aug. 23, 2007), codified at 19 C.F.R. § 122.75a(1)(i). Any information

contained in BCI on passengers departing the U.S. on an international flight would

have been culled either from APIS or from other programs (such as the Global

Enrollment System) that were not in operation during 2002-2003. See, e.g., Notice of

Privacy Act System of Records, Department of Homeland Security U.S. Customs and

Border Protection-007 Border Crossing Information System of Records, 81 FR 4040-

01, at 4040, 4041 (Jan. 25, 2016). And the NIIS subsystem contains largely the same

information as the BCI subsystem, with the addition of information documenting

each time a departing alien submits a Form I-94. But because CBP did not

systematically collect Form I-94s from all departing aliens in 2002-2003, it is no

surprise that the NIIS subsystem does not contain information documenting Mr.

Aguilar’s departure in 2003, either. The government’s search of the TECS database

provides no evidence that Mr. Aguilar failed to timely depart.

      Nor does the government’s other piece of evidence—Agent Schindele’s unsworn

report of her interview with the retired agent (Claude Jackson) who prepared Mr.

Aguilar’s 2003 I-213—establish that Mr. Aguilar failed to depart pursuant to the

terms of the voluntary-departure order (Gov. Ex. 6). The government argues that this

report is evidence that Mr. Aguilar admitted, in 2003, that his last date of entry into

the United States was in 1999 (ECF No. 35 at 5-6). If anything, however, the opposite



      Reply in support of dismissal of count I   -4-
is true—this report bolsters the conclusion that Mr. Aguilar was not asked about

when he last entered the United States in 2003. The report contains the following

information supporting the inference that when CBP conducted the 2003 “Bag and

Baggage” of Mr. Aguilar, they did not ask him about his last date of entry:

      First, Agent Jackson told Agent Schindele that “generally speaking” he would

interview an alien in the course of preparing an I-213 (although “sometimes other

Border Patrol Agents would help out with interviewing)”;

      Second, Agent Jackson told Agent Schindele that he is not fluent in Spanish,

and that, even at the time he was working, he preferred to rely on other agents in

communicating with aliens because they were “good Spanish speaker[s]”;

      Third, Agent Jackson had the ability to draw on Mr. Aguilar’s prior I-213 in

preparing the 2003 I-213. And that appears to be exactly what he did. This is the first

paragraph of the July 2002 I-213:




      And this is the first paragraph of the July 2003 I-213:




      Particularly given 1) that nowhere does the 2003 I-213 reflect that Agent

Jackson asked Mr. Aguilar about whether he had complied with the terms of the

voluntary departure order and 2) that a warrant of deportation had already been



      Reply in support of dismissal of count I   -5-
issued at the time Mr. Aguilar came into ICE custody, there is every reason to think

that this “bag and baggage” did not involve an interview of Mr. Aguilar to get updated

information on the circumstances of his having been found in the United States.

       The government’s factual argument that Mr. Aguilar failed to comply with the

terms of the voluntary-departure order is unpersuasive.

       2. The government’s legal argument fails.

       The government next appears to argue that—regardless of whether Mr.

Aguilar complied with the IJ’s voluntary departure order—the border patrol lawfully

removed Mr. Aguilar in 2003 because its “brief investigation” of Mr. Aguilar

unearthed no evidence that he had voluntarily departed in 2002 (ECF No. 35 at 12-

13).

       This is incorrect. Instead, whether the border patrol lawfully removed Mr.

Aguilar in 2003 depends on whether a final order of removal was in effect at that

time. See 8 C.F.R. § 241.2(a) (a warrant of removal must be based on a “final

administrative removal order”). If there was no final order of removal in effect at the

time Mr. Aguilar was physically removed, then his removal was unlawful, and it

therefore cannot sustain an illegal reentry prosecution. See United States v. Barajas-

Alvarado, 655 F.3d 1077, 1079 (9th Cir. 2011) (“To convict an alien criminal

defendant of illegal reentry under 8 U.S.C. § 1326, the government must prove that

the alien left the United States under order of exclusion, deportation, or removal,

and then illegally reentered” (emphasis added)). And because there was only a

removal order in effect if Mr. Aguilar did not timely voluntarily depart, the



       Reply in support of dismissal of count I   -6-
government can sustain an illegal reentry prosecution only if Mr. Aguilar did not

comply with the terms of his voluntary departure—a conclusion that it did not come

close to establishing in 2003 (see generally ECF No. 25 at 7-11 (documenting due

process problems with border patrol agents’ decision to physically remove Mr. Aguilar

without assuring themselves that a valid order of removal existed in his case). The

government’s independent legal argument accordingly fails.

   B. Alternate orders of removal are unlawful.

      In his motion to dismiss, Mr. Aguilar argued that alternate orders of removal

are unlawful because they violate both the Immigration and Nationality Act and the

Due Process Clause. They violate the INA because the INA only authorizes grants of

voluntary departure “in lieu of” removal (or “prior to the completion of [removal]

proceedings”)—not an order that grants both at once (ECF No. 25 at 10). See 8 U.S.C.

§ 1229c(a)(1). And they violate the Due Process Clause because alternate orders of

removal enable the automatic removal of an alien who is not under a grant of

voluntary departure, without any notice or opportunity for a hearing (ECF No. 25 at

10-11).

      The government’s arguments to the contrary are unpersuasive. With respect

to whether the regulation authorizing alternate orders of removal is statutorily ultra

vires, the government urges the Court to apply “deference” to that regulation (ECF

No. 35 at 10). This is too hasty; a court should not “resort to Chevron deference” where

“Congress has supplied a clear and unambiguous answer to the interpretive question

at hand.” Pereira v. Sessions, 138 S. Ct. 2105, 2113 (2018). And in the context of



      Reply in support of dismissal of count I   -7-
alternate orders of removal, Congress has spoken clearly: an IJ may only grant

voluntary departure “in lieu of” removal proceedings or “prior to the completion” of

removal proceedings. 8 U.S.C. § 1229c(a)(1). “In lieu of” means “in the place of; instead

of.”   lieu         Miriam-Webster                Dictionary,    available   at   https://www.merriam-

webster.com/dictionary/lieu; see also United States v. Elias, 2000 WL 489732, at *1

(D. Idaho 2000) (Winmill, J.) (“The plain meaning of the phrase ‘in lieu of’ as used in

[EPA’s hazardous waste regulations] is that approved state hazardous waste laws

supplant their [federal] counterparts.”). And “prior to the completion of” removal

proceedings means before a removal order is entered. prior to Miriam-Webster

Dictionary, available at https://www.merriam-webster.com/dictionary/prior (“prior

to” means “in advance of : before”).

       The regulation purporting to authorize “alternate order[s] of removal in

connection with a grant of voluntary departure” is inconsistent with the plain

language of the statute authorizing voluntary departure. 8 C.F.R. § 1241.1(f). If

voluntary departure may only be granted 1) instead of removal proceedings or 2) prior

to the completion of those proceedings, then an IJ may not grant voluntary departure

alongside or (as the regulation puts it) “in connection with” an order of removal. The

plain meaning of the INA prohibits alternate orders of removal.3



       3 Garfias-Rodriguez v. Holder, 702 F.3d 504 (9th Cir. 2012) (en banc), is not to
the contrary. That case held that the regulation allowing the Attorney General to
terminate a grant of voluntary departure if an alien files a petition for review is
consistent with the INA’s provision that “[t]he Attorney General may permit an alien
voluntarily to depart the United States at the alien’s own expense if . . . the
immigration judge enters an order granting voluntary departure in lieu of removal.”
Id. at 525 (quoting 8 U.S.C. § 1229c(b)(1)) (emphasis in original). Garfias-Rodriguez,

       Reply in support of dismissal of count I            -8-
      The government’s argument why alternate orders of removal comport with the

Due Process Clause fares no better. The government concedes that the immigration

regulations do not contemplate giving an alien who has complied with a grant of

voluntary departure but later returned to the United States any notice or process at

all before physically removing them (ECF No. 35 at 12).4 But the government says

this is no problem because, during Mr. Aguilar’s 2002 hearing—when he was granted

voluntary departure—he had been “found removable” (ECF No. 35 at 13). The

suggestion appears to be that whether or not a person complied with a grant of

voluntary departure—and thus whether or not he become subject to a removal

order—is just a trifling technicality as long as the person was “found removable.” If




however, dealt with the permissive portion of the INA, the portion giving the Attorney
General discretion. By contrast, alternate orders of removal run afoul of the portion
of the INA that cabins the immigration authorities’ discretion, by requiring them to
choose between a carefully delineated set of alternatives: removal, voluntary
departure in lieu of removal proceedings, or voluntary departure prior to the
completion of removal proceedings.
       And this situation is covered, not by Garfias-Rodriguez, but by Ocampo v.
Holder, 629 F.3d 923 (9th Cir. 2010). Ocampo explains that a regulation which
“effectively amend[s] [the INA] to afford an additional circumstance when removal
orders become final that is not expressed in the statute” cannot stand because it
contravenes unambiguous statutory language. Id. at 927. That is precisely what the
regulation authorizing alternate orders of removal does: it purports to “afford an
additional circumstance” in which an IJ can issue a removal order—namely, it
purports to provide that an IJ can order removal along with granting voluntary
departure, even though the statute sets forth a stark binary choice between the
voluntary-departure track and the removal-proceeding track. Alternate orders of
removal are unlawful.
       4 At one point the government suggests that “[a] new hearing in the face of

doubt about departure appears to have been the agency’s practice back in 2003” (ECF
No. 35 at 12). But there is little evidence to support that; indeed, the record in this
case suggests that a warrant of deportation was issued against Mr. Aguilar before
any investigation into whether he departed was conducted at all.

      Reply in support of dismissal of count I   -9-
a person is granted voluntary departure, complies with voluntary departure, and is

then later found in the United States, it is fine to simply summarily deport him and

wish into existence a removal order that was never actually entered.

      This is wrong. The entry of a removal order carries with it massive

consequences in terms of 1) when a person can reenter the United States and 2) what

criminal liability attaches to such a reentry. A procedure that—without any process

at all—automatically converts a grant of voluntary departure into an order of

removal, all in defiance of the terms of the grant of voluntary departure itself, cannot

comport with the Due Process Clause. Indeed, the Ninth Circuit has found that

reinstatements of actual removal orders—a far more ministerial task than

determining whether an alternate order of removal has converted from a grant of

voluntary departure into an order of removal—are constitutional only because they

require immigration officers to give an alien notice and a hearing before reinstating

removal. See Morales-Izquierdo v. Gonzales, 486 F.3d 484, 496 (9th Cir. 2007)

(upholding the reinstatement-of-removal scheme in light of “the procedure

safeguards provided by 8 C.F.R. § 241.8” including the requirement that immigration

officers “provide notice” and “permit[] the alien to make a written or oral statement”).

   C. Prejudice

      Finally, the government claims that no prejudice flows from Mr. Aguilar’s

having been removed in the absence of a valid order of removal. The Ninth Circuit

disagrees. See, e.g., United States v. Camacho-Lopez, 450 F.3d 928, 930 (9th Cir. 2006)

(When an individual is “removed when he [legally] should not have been, [he] clearly



      Reply in support of dismissal of count I   -10-
suffer[s] prejudice.”). And, in any event, as Mr. Aguilar pointed out in his motion to

dismiss: if there is no lawful removal order in effect in this case, then Mr. Aguilar

cannot be prosecuted for illegal reentry because an essential element simply does not

exist.

                                                    Conclusion

         For the reasons stated here and in Mr. Aguilar’s opening motion, count I of the

indictment must be dismissed.


Dated: December 6, 2019                               SAMUEL RICHARD RUBIN
                                                      FEDERAL PUBLIC DEFENDER
                                                      By:



                                                      /s/ Miles Pope
                                                      Miles Pope
                                                      /s/ Nicole Owens
                                                      Nicole Owens
                                                      Federal Defender Services of Idaho
                                                      Attorneys for Defendant
                                                      RODOLFO AGUILAR-CHAVEZ




         Reply in support of dismissal of count I      -11-
                                                CERTIFICATE OF SERVICE

      I CERTIFY that I am an employee of the Federal Defender Services of Idaho,

and that a copy of the foregoing document was served on all parties named below on

this 6th day of December, 2019.


Kassandra McGrady, Assistant United States Attorney
Sean Mazorol, Assistant United States Attorney
Office of the United States Attorney            ____United States Mail
Washington Group Plaza, IV                      ____Hand Delivery
800 Park Blvd, Suite 600                        ____Facsimile Transmission
Boise, ID 83712                                 _X_ CM/ECF Filing
(208) 334-1211                                  ____Email Transmission
(208) 334-1413 – Facsimile
Kassandra.McGrady@usdoj.gov


Dated: December 6, 2019                                 /s/ Miles Pope
                                                        Miles Pope




     Reply in support of dismissal of count I            -12-
